Miller, Judge.
Levita Gillispie sued AAA Pawnbrokers for the wrongful repossession of her automobile. After a bench trial, the court awarded judgment in favor of AAA. Acting pro se, Gillispie appeals that judgment, raising several enumerations of error concerning evidence and witness testimony. But Gillispie did not include a transcript of the trial in the appellate record so we can determine if the court committed error, nor did she submit any authorized substitute for the transcript. Gillispie moved to have the court reporter provide her a copy of the transcript, but the trial court denied the motion because she failed to appear at the hearing on her motion and did not pay her portion of the cost of preparing the transcript.
The appellant has the burden to show the alleged error by the record, and “where the proof necessary for determination of the issues on appeal is omitted from the record, an appellate court must assume that the judgment below was correct and affirm.”* 1 Because *868Gillispie failed to submit the trial transcript, we are unable to consider the merits of her claim and must affirm.
Decided March 17, 2000.
Levita R. Gillispie, pro se.
Frank G. Smith, Arthur H. Marateck, for appellee.

Judgment affirmed.


Pope, P. J., and Smith, J., concur.


 (Citations omitted.) Regency Exec. Plaza Unit Owners Assn. v. Wilmock, Inc., 237 Ga. App. 193, 194 (514 SE2d 446) (1999).